DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.

 Status of Claims
This is in response to applicant’s amendment/response file on 22 December 2021, which has been entered and made of record.  Claim 2 has been amended.  No Claim has been added or cancelled.  Claims 1-17 are pending in the application.
	
Response to Arguments
Applicant's arguments, with respect to Objection to Claim 2, see p.6, filed on 22 December 2021 have been fully considered and are persuasive.  The previous Objection to Claim 2 is withdrawn after Claim 2 being amended.
Applicant’s arguments, see p.6-10, filed on 22 December 2021, with respect to 35 U.S.C. §103 rejection to Claims 1-17 have been fully considered but they are not persuasive.
Applicant’s arguments, along with Declaration filed by Dr. Dehais, one of the inventors, are mainly focus on the limitation of calculating a representation of a scene perceived from a virtual camera through the ophthalmic lens or lenses according to a refraction of the ophthalmic lens or lenses and according to a depth map of the initial image, the virtual camera representation the real camera in a virtual space.  Applicant states Applicant notes that Saigo does not disclose a 3D map perceived through lens refraction (see item 5 of the declaration). Coon teaches a 3D map however, does not describe any calculation of a representation of the scene through ophthalmic lens refraction, because the model of eyeglasses of Coon as illustrated in figure 7 or in figure 9 does not comprise any lens or any ophthalmic lens, but merely frames of a pair of glasses (see item 5 of the declaration). Thus, the Examiner statement that "Coon discloses calculating a representation of the scene perceived from the virtual camera through the ophthalmic lens or lenses according to a depth map of the initial image" is simply not correct (see item 5 of the declaration) (p.9 third paragraph).  As highlighted by the Examiner, the Examiner only concluded that Coon discloses calculating a representation of the scene perceived from the virtual camera through the ophthalmic lens or lenses according to a depth map of the initial image.  This is because Coon discloses a computer-implemented method for generating a virtual try-on ([0004]).  Coon discloses  the modeled try-on may be a pixel depth map that represents the geometry and the color, texture, etc., associated with each three-dimensional model. In this example, one or more images may be rendered by determining (and capturing) the visible pixels corresponding to a particular point of view of the modeled try-on ([0048]).  Coon further discloses FIG. 5 is a diagram 500 illustrating one example of a modeled try-on. The modeled try-on may include the three-dimensional model of the user 515 and the three-dimensional model of the glasses 530. ... In some configurations, the three-dimensional model of the glasses 530 may be positioned on the face of the three-dimensional model of the user 515 so that the three-dimensional model of the glasses 530 attaches to the nose 520 and regions around the left ear 525 and the right ear 535. In one example, the modeled try-on, which is a three-dimensional model (a three-dimensional depth map, for example), may be illustrated in a frontal view 505 and a profile view 510. Although the following examples utilize a frontal view 505 and a profile view 510 of the three-dimensional model of the user 515, it is understood, that various other angles (e.g., perspectives) may be used ([0056]).  Therefore Coon teaches or suggests generating an image corresponding to a particular point of view of virtual lens try-on as shown in Fig.5.  Coon further disclsoes in order to generate the try-on image, a 3D model which is a 3D depth map is used.  Therefore Coon teaches or suggests calculating a representation of a scene perceived from a virtual camera through the ophthalmic lens or lenses according to a depth map of the initial image.  Saigo teaches or suggests calculating a representation of a scene perceived from a virtual camera through the ophthalmic lens or lenses according to a refraction of the ophthalmic lens or lenses (col.4 lines 44-50: By adding an external appearance effect (an effect that shows the enlarging or shrinking of the eye and the peripheral portion thereof in accordance with refraction resulting from a lens) in accordance with refraction that accords with the strength of a prescription lens, it is possible to simulate in a real manner an actual try-on state of eyeglasses incorporating prescription lenses).  Choukroun, Saigo and Coon, all are related to rendering a lens try-on image, Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Saigo and Coon into that of Choukroun and to add the limitation of calculating a representation of a scene perceived from a virtual camera through the ophthalmic lens or lenses according to a refraction of the ophthalmic lens or lenses (through enlarging or shrinking of the eye and the peripheral portion to reflect refraction of the lens as specified by Saigo.  Notice enlarging or shrinking of eye can be broadly interpreted as a refraction effect since the instant application claim language does not define any particular refraction effect of the lens or lenses on the representation of the scene perceived from a virtual camera through the ophthalmic lens or lenses) and according to a depth map of the initial image (using a depth map of user to generate different perspective of try-on.  Note Claim 1 fails to connect the relationship between the refraction of the ophthalmic lens or lenses and 3D depth map) in order to generate a more realistic try-on image.
In Applicant’s Declaration 5, Applicant states Coon does not remedy the deficiencies of Saigo, which does not disclose a 3D map perceived through lens refraction (Declaration p.3 lines 4-5).  This argument is not applicable to the current claims of the instant application.  This is because the 3D depth cited in Claim 1 is a 3D depth map of an initial image not a 3D depth map perceived through lens refraction. Claim 1 does not recite that the initial image is an image of an individual who is wearing a real pair of spectacles as recited in [0060] of the disclosure.  Based on above reasoning, the Examiner maintains 35 U.S.C. §103 rejection to Claims 1.  
Applicant’s arguments regarding to Claims 2-17 are either based on the similarity of Claim 1 or dependency on Claim 1 (p.11-13).  Therefore same rationale is applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-4, 8, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628), Coon et al. (US 2013/0321412 A1) and Knorr et al. (US 2017/0109931 A1).
Regarding Claim 1, Choukroun discloses a method for generating a final image of an individual from an initial image of the individual acquired by a real camera, the image being a still or contained in a video stream, recorded or in real time (Abstract: Method for creating a final real-time photorealistic image of a virtual object, corresponding to a real object arranged on an original photo of a user, in a realistic orientation related to the user's position), said method comprising steps of:
a) detecting a face of the individual in the initial image ([0260]: a step 510 of detecting the face 2 of the subject in an original photo 1); 
b) realistically positioning a virtual frame on the face of the individual detected in the initial image, the frame comprising at least one ophthalmic lens characterized by an optical correction and/or an optical treatment (Fig.9); 
c) calculating a representation of a scene perceived from a virtual camera through the ophthalmic lens or lenses ([0315]: Step 570 consists of taking into account the light interactions due to wearing virtual spectacles, i.e. taking into account, for example, the shadows cast onto the face 2, the visibility of the skin through the lens of the spectacles, the reflection of the environment on the spectacles. It is described in FIG. 9); 
d) generating an overlay that is superimposed on the initial image, the overlay comprising a representation of the scene calculated in the step c); e) generating the final image by merging the overlay generated in step d) with the initial image ([0012]: 570: obtaining the photorealistic rendering by adding overlays, referred to as semantic overlays, so as to obtain the final image.  Also see Fig.9).
Choukroun discloses considering transmission and reflection of the spectacle lens ([0032]).  But Choukroun fails to disclose calculating a representation of a scene perceived from a virtual camera through the ophthalmic lens or lenses according to a refraction of the ophthalmic lens or lenses.
However Saigo, in the same field of endeavor, discloses calculating a representation of a scene perceived from a virtual camera through the ophthalmic lens or lenses according to a refraction of the ophthalmic lens or lenses (Saigo teaches an eyeglasses try-on simulation system of the present invention (Constitution 13) is characterized in that it comprises a function for capturing and displaying on a display screen as image data a portrait of a person, who is not wearing glasses; a function for selecting an arbitrary eyeglasses frame from among eyeglasses frame data, comprising images of a plurality of types of eyeglasses frames stored in advance; a function for composing an eyeglasses frame image of the above-mentioned selected eyeglasses frame and the above-mentioned portrait image, and for displaying on the above-mentioned display screen a composite image on which the eyeglasses frame is simulated; and a function for performing image processing, which adds, relative to the transmittance image of a lens portion of the above-mentioned composite image, an external appearance effect in accordance with prescription lens refraction. By adding an external appearance effect (an effect that shows the enlarging or shrinking of the eye and the peripheral portion thereof in accordance with refraction resulting from a lens) in accordance with refraction that accords with the strength of a prescription lens, it is possible to simulate in a real manner an actual try-on state of eyeglasses incorporating prescription lenses (col.4 lines 28-52).  The scene perceived by the virtual camera through the ophthalmic lens or lenses is the eye and the peripheral portion.  Saigo discloses the enlarging or shrinking effect is according with refraction resulting from a lens).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Saigo into that of Choukroun and to calculate a representation of a scene perceived from a virtual camera through the ophthalmic lens or lenses according to a refraction of the ophthalmic lens or lenses in order to allow an eyeglasses wearer to be able to make an accurate decision regarding eyeglasses that meet his expectations as taught by Saigo.
Choukroun modified by Saigo fails to disclose calculating a representation of a scene perceived from a virtual camera through the ophthalmic lens or lenses according to a depth map of the initial image.
However Coon, in the same field of endeavor, discloses the virtual try-on module 115-a may obtain the one or more images and/or the information and may generate a modeled try-on based on the one or more images and/or the information ([0045]) and In one example, combining the three-dimensional model of the user and the three-dimensional model of the glasses generates a modeled try-on ([0047]).  Coon teaches FIG. 5 is a diagram 500 illustrating one example of a modeled try-on. The modeled try-on may include the three-dimensional model of the user 515 and the three-dimensional model of the glasses 530 and the modeled try-on is a three-dimensional model (a three-dimensional depth map, for example) ([0056]).  This may allow one or more rendering images to be overlaid onto one or more images of the user to create the virtual try-on experience ([0048]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Coon into that of Choukroun modified by Saigo and to add the limitation of calculating a representation of a scene perceived from a virtual camera through the ophthalmic lens or lenses according to a depth map of the initial image in order to generate a more realistic virtual try-on experience to users.
Choukroun modified by Saigo and Coon fails to explicitly recite the virtual camera representing the real camera in a virtual space.
However Knorr, in the same field of endeavor, discloses a virtual camera is defined by a set of parameters and can create images of virtual objects or scenes, which are synthetic images. .... Generally, virtual cameras create views (i.e. two-dimensional images) of (potentially 3D) virtual objects by approximations of the capturing process happening when a real camera images a real object. In Augmented Reality, the intrinsic and extrinsic parameters of a camera are usually chosen to be consistent either with a real camera or such that they correspond to a setup of an Augmented Reality system ([0814]).  In addition, Knorr also discloses using depth map ([0188]:  A depth image is a 2D image with a corresponding depth map. Depth images do not need to be provided in the same resolution as any 2D (color/grayscale) image. The depth image may also be called 3D image). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Knorr into that of Choukroun as modified and to add the limitation of the virtual camera representing the real camera in a virtual space in order to align a virtual object with the face in an image captured by the user facing camera as taught by Knorr ([0054]and Fig.5).

3, Choukroun discloses wherein the calculating of the representation of the scene also comprises sub-steps of: calculating a rendering of a reflection of the lenses; calculating a rendering according to a transparency of the lenses ([0060]: According to a particular implementation of the method as described, step 570 consists of taking into account the light interactions due to wearing virtual spectacles, particularly the shadows cast onto the face, the visibility of the skin through the lens of the spectacles, the reflection of the environment on the spectacles).

Regarding Claim 4, Choukroun discloses wherein the overlay also comprises a projection of all or a part of the virtual frame ([0148]: An optimization algorithm deforms the model so that the projections of its silhouette in each of the views best match the silhouettes detected in the images).

Regarding Claim 8, Choukroun as modified discloses wherein a surface of the ophthalmic lens is associated with reflectance (Choukroun [0117]: The real pair of spectacles 4 is photographed with a camera, at high resolution (typically a higher resolution than 1000.times.1000) in nine (more generally V) different orientations and in N light configurations showing the transmission and reflection of the spectacle lens 4b.  [0315]: Step 570 consists of taking into account the light interactions due to wearing virtual spectacles, i.e. taking into account, for example, the shadows cast onto the face 2, the visibility of the skin through the lens of the spectacles, the reflection of the environment on the spectacles) and refraction (Saigo col.4 lines 27-52: … By adding an external appearance effect (an effect that shows the enlarging or shrinking of the eye and the peripheral portion thereof in accordance with refraction resulting from a lens) in accordance with refraction that accords with the strength of a prescription lens, it is possible to simulate in a real manner an actual try-on state of eyeglasses incorporating prescription lenses) parameters.  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claims 12-13, Choukroun discloses wherein the ophthalmic lens comprises the optical correction adapted to an eyesight of the individual and wherein a form of a three-dimensional model of the lens is representative of a machining associated with the optical correction and of a material used (Fig.9 and [0031]: real pair of spectacles.  The Examiner takes Official Notice in previous Official and Applicant fails to rebut the Official Notice therefore it is treated as an admitted prior art that it had been known before the effective filing date of the claimed invention that one of reasons people wear spectacles was to correct eyesight issue).

Regarding Claim 15, Choukroun discloses The context of the invention is the real-time virtual trying on of an object in the most realistic way possible; typically these objects are a pair of spectacles to be integrated into a photograph or a video representing the face of a person oriented substantially facing the camera ([0002]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Choukroun and to add the limitation of wherein the initial image is an image of an individual who is wearing a real pair of spectacles, with the individual having indicated the optical correction of each lens assembled in said pair of spectacles, a calculation of the refraction generates a representation of the scene perceived by the real camera through the lenses without optical deformation or with another optical correction (Fig.9) in order to support interactivity in the real-time virtual trying on of a pair of spectacles in the most realistic way possible as taught by Choukroun.

Regarding Claim 16, Choukroun further discloses The context of the invention is the real-time virtual trying on of an object in the most realistic way possible; typically these objects are a pair of spectacles to be integrated into a photograph or a video representing the face of a person oriented substantially facing the camera ([0002]).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Choukroun into Choukroun as modified and to add the limitation of acquiring a video stream of the individual positioned facing a camera and displaying of this video stream on a screen, with the video stream being processed by the method for determining a final image according to claim 1, the video stream displaying the individual wearing on their face either a real frame worn by the individual or a virtual frame chosen beforehand; modification by the individual of one optical characteristic of at least one ophthalmic lens and updating in real time of the representation of the scene through one or several ophthalmic lenses, with the optical characteristic being included in the list: correction of the eyesight of the individual; centering parameters of the correction; and type of lens used (Fig.9) in order to support interactivity in the real-time virtual trying on of a pair of spectacles in the most realistic way possible as taught by Choukroun.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628), Coon et al. (US 2013/0321412 A1) and Knorr et al. (US 2017/0109931 A1) as applied to Claim 1 above, and further in view of Sauriol et al. (US 2012/0192088 A1) and Graepel (US 2012/0071239 A1).
Regarding Claim 2, Choukroun as modified further discloses:
 determining real parameters of a position and an orientation of the face of the individual with respect to the real camera (Choukroun [0300]: Step 540: its purpose is to estimate the 3D orientation of the face, i.e. to provide the angle ɸ and ψ of the camera having taken the photo 1, relative to the principal plane of the face); 
But Choukroun as modified fails to disclose representing the face of the individual in the virtual space by a virtual model (avatar) generated beforehand, positioning of the avatar, with respect to the virtual camera, the position and orientation of the avatar in the virtual space being calculated from the real parameters previously determined; realistic positioning of the virtual frame on the face of the avatar.
However Sauriol discloses representing the face of the individual in the virtual space by a virtual model (avatar) generated beforehand ([0005]: Each participant in the universe selects an "avatar" to represent them in the virtual environment)), positioning the avatar, with respect to the virtual camera, the position and orientation of the avatar in the virtual space being calculated  from the real parameters previously determined; realistic positioning of the virtual frame on the face of the avatar; and wherein the depth map combines the initial image with a depth map calculated from positioning parameters of the avatar ([0034]: In order to physically map real world users 28 into virtual environment 16, the location and orientation of real world users 28 in real world context 14 must first be determined. Data that identifies each real world user 28, his relative position in real world context 14 as well as other real world user related information is collected by data collection module 32 and transmitted to a virtual proxy bridge 30. .... Virtual proxy bridge 30 includes a data interface 23 that receives real world data from data collection module 32, and a data mapping module 25 that maps the real world data received from data collection module 32 onto virtual environment 16 in order to create mixed world environment that includes the real world users 28 and the virtual environment users 20, each represented by their respective avatars).
Choukroun as modified above fails to explicitly disclose wherein the depth map combines the initial image with a depth map calculated from positioning parameters of the avatar.
However Graepel discloses replacing a face with a 3D model based on depth values extracted from an initial image ([0042]-[0043]: Graepel discloses extracting an imaged to obtain depth values of the pixels of the image, mapping only the depth values to a 3D model 240 and rendering an avatar as shown in Fig.9).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Graepel into that of Choukroun as modified and to add the limitation of wherein the depth map combines the initial image with a depth map calculated from positioning parameters of the avatar  in order to translate actions and appearances of the person 58 and/or object 56 into actions and/or appearances in a 3D virtual reality rendered by the game console 52 as taught by Graepel ([0021]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628), Coon et al. (US 2013/0321412 A1) and Knorr et al. (US 2017/0109931 A1) as applied to Claim 1 above, and further in view of Atchison (Spectacle lens design: a review, Applied Optics vol.31 No.19 July 1992, p.3579-3585).
Regarding Claim 5, Choukroun discloses a method for modeling virtual spectacles representative of real spectacles and a method of integrating in real time these said virtual spectacles into a photograph or a video representing the face of a person ([0004]).  But Choukroun as modified fails to explicitly recite wherein the ophthalmic lens is represented by a three-dimensional model that has two opposite curved surfaces, spaced and configured according to the optical correction.
However a spectacle having two opposite curved surfaces, spaced and configured according to the optical correction had been a common knowledge before the effective filing date of the claimed invention as taught by Atchison (p.3582 Fig.9: spectacle lenses).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Atchison into that of Choukroun as modified and to add the limitation of wherein the ophthalmic lens is represented by a three-dimensional model that has two opposite curved surfaces, spaced and configured according to the optical correction in order to present a realistic image of a spectacles to users.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628), Coon et al. (US 2013/0321412 A1) and Knorr et al. (US 2017/0109931 A1) as applied to Claim 1 above, and further in view of Jocelyn (Wearing Clear Glasses Can Make You Different, downloaded @ https://web.archive.org/web/20140502235424/http://www.theeyecareblog.com/wearing-clear-glasses-can-make-you-different.html, screenshot on May 2, 2014).
6, Choukroun discloses a method for modeling virtual spectacles representative of real spectacles and a method of integrating in real time these said virtual spectacles into a photograph or a video representing the face of a person ([0004]).  But Choukroun fails to explicitly recite wherein the lens is represented locally by a prism formed by two flat diopters.
However a spectacle wherein the lens is represented locally by a prism formed by two flat diopters had been known to a POSITA before the effective filing date of the claimed invention as disclosed by Jocelyn (p.1 line 3: clear glasses are whose lenses are of zero diopter which applied only for ornament …).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jocelyn into that of Choukroun as modified and to add the limitation of wherein the lens is represented locally by a prism formed by two flat diopters in order to present a realistic image of a pair of spectacles for decoration or protection purpose to users.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628), Coon et al. (US 2013/0321412 A1) and Knorr et al. (US 2017/0109931 A1) as applied to Claim 1 above, and further in view of Lee et al. (US 2016/0314610 A1).
Regarding Claim 7, Choukroun as modified fails to disclose wherein the step of calculating a rendering of the ophthalmic lens implements a method of ray tracing and/or a method of rasterization.
However Lee teaches ray tracing and rasterization had been known to a POSITA in the field of image rendering ([0218]: the fragment shader 1932, ray shader 1933, and ray generator 1934 of the shader 1936 and the intersection point searching unit 1935 may correspond to the ray tracing core 200 of FIG. 4. Accordingly, the fragment shader 1932 may be included in a rasterization-based graphics processing unit (GPU) of the image processing apparatus 1900).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into that of Choukroun and to add the limitation of wherein the step of calculating a rendering of the ophthalmic lens implements a method of ray tracing and/or a method of rasterization since Lee teaches Through ray tracing, a reflective object such as glass or a smooth metallic surface can be presented well, and thus the quality of a rendered image is good ([0006]) and n the case of the fragments included in an output tile that does not have reflection or refraction characteristics, i.e., with this output tile being of the second tile group, rendering may be performed merely based on the rasterization by the rasterizer 1931 ([0271]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628), Coon et al. (US 2013/0321412 A1) and Knorr et al. (US 2017/0109931 A1) as applied to Claim 1 above, and further in view of Durandeau et al. (US 20110117293 A1).
Regarding Claim 9, Choukroun as modified fails to explicitly disclose wherein a material of the ophthalmic lens is associated with at least one absorption coefficient according to a wavelength.
However Durandeau teaches it had been known to a POSITA that Many thin films are deposited on substrates, especially those made of flat or slightly curved glass, so as to give the materials obtained particular properties, namely: optical properties, for example reflection or absorption properties for radiation with a given wavelength range ([0002]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Durandeau into that of Choukroun as modified and to add the limitation of wherein a material of the ophthalmic lens is associated with at least one absorption coefficient according to a wavelength in order to provide try-on experience for users interested in flat or slightly curved glasses.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628), Coon et al. (US 2013/0321412 A1), Knorr et al. (US 2017/0109931 A1) and Durandeau et al. (US 20110117293 A1) as applied to Claim 9 above, and further in view of Rogers (US 3,617,114).
Regarding Claim 10, Choukroun as modified fails to disclose wherein the material of the ophthalmic lens is associated with three absorption coefficients according to a translucency of the lens.
However Rogers teaches having three absorption coefficients according to the translucency of the lens had been known to a POSITA before the effective filing date of the claimed invention (col.2 lines 3-17: Polarized sunglasses 10 according to this invention are illustrated in FIG. 1. They comprise frame 12 and polarizing lenses 14 and 16 both ground and polished from pleochroic crystalline material. For clarity, pleochroic lens 16 is shown separated from polarized sunglasses 10. Optic axis 18 indicates the general direction of vision through lens 16. Standard optical techniques can be used to grind and polish lenses from pleochroic crystalline material. Using pleochroic crystals simplifies manufacture of polarized prescription lenses by eliminating the necessity for laminated construction or otherwise polarizing the lens in a subsequent operation. Vectors u, v, w represent the three different absorption coefficients of a pleochroic crystal).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Rogers into that of Choukroun as modified and to include the limitation of wherein the material of the ophthalmic lens is associated with three absorption coefficients according to a translucency of the lens in order to support polarized lenses try-on experience.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628), Coon et al. (US 2013/0321412 A1) and Knorr et al. (US 2017/0109931 A1) as applied to Claim 1 above, and further in view of Fermigier et al. (US 2010/0259717 A1).
Regarding Claim 11, Choukroun as modified fails to disclose wherein the optical treatment is included in the list: anti-reflective treatment; iridescence; and photochromic treatment.
However all above treatments had been known to a POSITA as taught by Fermigier ([0011]: Such ophthalmic lenses or visors may be tinted. These optical components within the meaning of the invention can optionally have one or more functions provided by the application of one or more coatings, and such coatings in particular may be chosen from among photochromic, anti-reflective, anti-smudge, impact-resistant, anti-scratch, polarizing, and anti-static.  [0030]: In order to minimize light scattering and diffraction and not cause any iridescence, even if these phenomena are not perceptible, the Fresnel zones 2 are sized such that the amplitudes Δz of the height differences 3 are at least equal to five times a mean wavelength of visible light).  Therefore it would have been obvious to one ordinary person skilled in the art wherein the optical treatment is included in the list: anti-reflective treatment; iridescence; and photochromic treatment in order to allow users to experience all treatments regarding to spectacles.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628), Coon et al. (US 2013/0321412 A1) and Knorr et al. (US 2017/0109931 A1) as applied to Claim 13 above, and further in view of Frieder et al. (US 4,846,913).
Regarding Claims 14 and 17, Choukroun as modified does not explicitly recite comprising a step of determining a centering parameter of a basic wafer in which the lens is machined and wherein machining parameters for the basic wafer used as a basis for the lens are established from the centering parameter determined beforehand.
However Frieder discloses determining a centering parameter of a basic wafer in which the lens is machined had been known to a POSITA (col.8 lines 30-46: Next, the method incorporates "spotting up" the optical center of the single vision lens and veneer wafer overlay. "Spotting up" is: Optical centration of veneer on convex side of lens with respect to the segment location and optical centration of single vision lens on the concave side of the lens. The single vision lens is spotted on the ocular or concave side of the lens. The procedure of finding the O.C. (optical center) of the single vision lens with a lensometer necessitates the dotting of spots (mostly ink) by means of three little marking pins which are part of the lensometer machine itself. The spotting must be done on the concave side of the single vision lens so as not to sandwich the spots in the middle of the component. The overlay cover lens is spotted on the anterior or convex side of the overlay as is the normal procedure for all lenses. Thereafter, recleaning with acetone or methylethyl ketone is repeated). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Frieder into that of Choukroun as modified and to add the limitation of determining a centering parameter of a basic wafer in which the lens is machined and derive a method for manufacturing a lens implementing the steps of the method for generating a final image according to claim 14, wherein machining parameters for the basic wafer used as a basis for the lens are established from the centering parameter determined beforehand in order to provide a try-on simulation for a glass model to users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YINGCHUN HE/Primary Examiner, Art Unit 2613